Order entered February 12, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00982-CV

                                  JOHN H. GEORGE, Appellant

                                                 V.

                           MARIA GUADALUPE GEORGE, Appellee

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-17-11713

                                             ORDER
           The reporter’s record is overdue. By letter filed February 4, 2019, Janet Saavedra,
Official Court Reporter for the 254th Judicial District Court, stated that the reporter’s record has
not been filed because of nonpayment. Accordingly, on the Court’s own motion, we ORDER
appellant to file, by February 22, 2019, either written verification that he has paid or made
arrangements to pay the reporter’s fee or written documentation demonstrating that he has been
found entitled to proceed without costs. We caution appellant that failure to comply may result
in the Court ordering the appeal submitted without the reporter’s record. See TEX. R. APP. P.
37.3(c).
           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Saavedra and all
parties.
                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE